Citation Nr: 9927852	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for disc herniation at L4-
L5 and at L5-S1.


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 until 
January 1987, and from February 25, 1991 until April 10, 
1991.  The veteran also had reserve service with periods of 
active or inactive duty for training on October 26, 1987 and 
April 18, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona. 

FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's disc herniation at L4-L5 and at L5-S1 is 
related to his military service.


CONCLUSION OF LAW

The veteran's disc herniation at L4-L5 and at L5-S1 was 
incurred in military service during duty for training in 
October 1987 and April 1991.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability, diagnosed as disk herniation at L4-5 
and L5-S1.  In the interest of clarity, the Board will 
initially review pertinent law and VA regulations; then 
discuss the factual background of this case; and finally 
analyze the veteran's claim and render a decision.

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease or injury 
incurred in or aggravated by active duty or active duty for 
training.  38 U.S.C.A. § 101(24).  Moreover, service 
connection may be granted for an injury incurred in inactive 
duty for training.  38 U.S.C.A. § 101(24).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In order to show 
a chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Factual Background

Service medical records

An October 1982 enlistment examination indicated that the 
veteran's spine and other musculoskeletal functions were 
normal.  Service medical records show that in October 1987, 
during active duty for training, the veteran received 
emergency treatment for complaints of trauma to the low back 
sustained when he lifted a litter patient.  The examiner 
provided a diagnosis of acute lumbar strain and noted that 
the x-ray showed no bony injury.  Several days after 
emergency care, an October 1987 medical report showed no 
signs of asymmetry, spasms, or tenderness to the vertebrae or 
paravertebral areas, and noted that the veteran's lumbar 
strain was resolved.  

The veteran was evaluated for low back pain in November 1990.  
The medical report noted that the veteran had experienced 
recurrent low back pain "after major strain 2-3 years ago".  
The veteran's diagnosis was lumbar strain.  During two 
follow-up visits later in November 1990 and a third follow-up 
visit in December 1990, line of duty determinations were 
answered "yes" by United States Air Force medical 
personnel.

On April 19, 1991, the veteran was evaluated for back strain 
caused by a lifting incident during active duty for training.  
The examiner diagnosed recurrent lumbosacral strain and noted 
the veteran's history of low back pain.  Service medical 
records dated in April 1991 through June 1991 noted the 
veteran's complaints of back pain and provided diagnoses of 
low back strain.  

A line of duty determination dated in August 1991 indicated 
that the veteran sustained a lifting injury on August 18, 
1991, and noted the veteran's history of a previous low back 
injury.  The recommended finding was "in the line of duty".  

An August 1991 medical report indicated that the veteran had 
back x-rays in the past which were negative, but never had 
magnetic resonance imaging (MRI) or computerized axial 
tomography (CT scan).  From August 1991 to December 1991, the 
veteran was diagnosed with low back strain, muscular 
lumbosacral strain, and mild lumbosacral spasm.  

Post service medical records

The veteran was evaluated by private physicians for 
complaints of low back pain.  In January 1993, J.R., M.D. 
diagnosed mild disc herniation at L4-5 and severe disc 
protrusion at L5-S1 and indicated that the veteran's chronic 
back pain was probably related to these disc disorders.  In a 
February 1993 letter, J.R., M.D. noted the veteran's 
recurrent low back pain for the past three to four years 
after lifting a litter while in the Air Force.  Results from 
an MRI report showed mild central disc bulging of about 3 
millimeter (mm.) at L4-5 and left para midline disc 
protrusion measuring 7mm. at L5-S1.  J.R., M.D. opined that 
"it would seem that quite possibly [the veteran's] back pain 
is related to the incident as he describes and the patient 
does have a significant disc protrusion." 

A March 1993 medical record from J.R., M.D.'s office stated 
that the veteran's diagnosis of back strain was to be changed 
to bulging disc as a result of the MRI, and that the change 
was approved.  

In October 1994, the veteran underwent a VA spine 
examination.  The examiner provided a diagnosis of 
degenerative joint disease with disc herniation of the 
lumbosacral spine by history .  

In November 1995, a fellow veteran (C.B.) submitted a 
statement in support of the veteran's claim which noted the 
veteran's back injury while carrying litters on October 26, 
1987.  C.B. stated that the veteran experienced continued 
back problems during the remaining time in the unit.  

Analysis

Initial matter - well groundedness of the claim

As discussed above, the Board must first determine whether 
the veteran's claim is well grounded.  In order for a claim 
to be well grounded, three elements must be met: there must 
be a current disability; evidence of disease or injury in 
service; and medical nexus evidence linking the two.  See 
Caluza, supra.

In this case, the veteran's service medical records reflect 
back injuries on October 26, 1987 and April 18, 1991, when he 
received duty points for training.  See 38 U.S.C.A. 
§ 101(24).  The service medical records further show repeated 
complaints of low back pain and diagnoses of low back strain.  
The record also contains current medical diagnoses, to 
include herniated disc protrusion, low back strain by history 
with radiographic evidence of disc herniation, and 
degenerative joint disease with disc herniation by history 
lumbosacral spine.  Medical evidence, in the form of a 
February 1993 letter, suggests that the veteran's back pain 
is quite possibly related to the injury that he sustained in 
military service.  Moreover, there are several line of duty 
determinations, signed by United states Air Force medical 
personnel, which indicate that the veteran sustained back 
disability due to in-service injury.

Therefore, the three elements of the Caluza test have been 
met.  The Board concludes that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  

Evidentiary matters/standard of proof

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this regard, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Thus, having established a well grounded claim, the Board 
recognizes its duty to assess the credibility and weight to 
be given the evidence.  Culver v. Derwinski, 3 Vet. App. 292, 
197 (1992)  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejecting any evidence favorable to the 
veteran.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)l.

Discussion

Service records show that the veteran entered military 
service with no spine or other musculoskeletal problems, and 
that he sustained back injuries during service.  The veteran 
had reserve service with various periods of duty for 
training.  More specifically, the veteran received duty 
points on October 26, 1987 and April 18, 1991, the dates when 
he injured his back.  Pursuant to 38 U.S.C.A. § 101(24), 
service connection may be granted for an injury incurred in 
active or inactive duty for training. 

The evidence of record indicates that veteran complained of, 
was evaluated for and was treated for back complaints 
following the October 1987 injury.  The medical reports of 
record, as well as the November 1995 lay statement, 
corroborate the veteran's back injury on October 26, 1987 and 
attests to his continued back problems during service.  
Similarly, the August 1991 line of duty determination 
confirms the veteran's back injury on April 18, 1991.  

Moreover, post-service medical records show that the 
veteran's complaints of low back pain persisted.  In February 
1993, J.R., M.D. opined that the veteran's back pain was 
quite possibly related to the military incident and further 
diagnosed disc protrusion.  

The Board is, of course, aware that the veteran's back 
complaints during his reserve service were attributed by 
examining medical personnel to a back strain, whereas the 
current back disability is disc disease.  This is explained 
in the records, however, by the fact that the veteran did not 
undergo a CT scan or an MRI in service.  See, in particular, 
the August 1991 medical report.  After such testing, post-
service, the veteran was diagnosed with disc herniation.  In 
fact, a medical record from J.R., M.D. changed the veteran's 
diagnosis from back strain to bulging disc following MRI 
testing.  Significantly, J.R., M.D. opined that the veteran's 
chronic back pain was probably related to the diagnosis of 
disc herniation.  As noted by the Board earlier, in-service 
diagnosis is not mandatory when all of the evidence, both in 
and after service, establishes that the disease was incurred 
during service.  See38 C.F.R. §  3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The Board believes that the facts of this case lead to the 
conclusion that the veteran's current back disability started 
in October 1987, during active duty for training.  The 
evidence which supports this conclusion includes the medical 
evidence, described above, which includes the opinion of Dr. 
R. in the veteran's favor; the statements of the veteran and 
C.B.; and several U.S. Air Force line of duty determinations.  
The Board further notes that no evidence of record shows any 
intercurrent injuries in civilian life or following service, 
or any other reason for the onset of the veteran's back 
problems.  Nor is there any medical or other evidence of 
record to refute the connection between the veteran's disc 
herniation and military service seen by Dr. R.  

For the foregoing reasons and bases, therefore, the Board 
concludes that the competent and probative medical evidence 
of record shows that the veteran's currently diagnosed disc 
herniation had its onset during military service.  The 
veteran's claim of entitlement to service-connection for disc 
herniation is accordingly granted.


ORDER

Service connection for disc herniation at L4-L5 and at L5-S1 
is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

